Case 19-19819-JNP   Doc 18   Filed 07/02/19 Entered 07/02/19 11:23:50   Desc Main
                             Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for Secured Creditor
 JPMORGAN CHASE BANK, NATIONAL
 ASSOCIATION
 R.A. LEBRON, ESQ.
 298GNR
 bankruptcy@feinsuch.com
 In Re:                                            Case No.:    19-19819 JNP

 DENISE M HAFELE                                   Adv. No.:

  Debtor(s).                                       Chapter:    7

                                                   Hearing Date: July 23, 2019

                                                   Judge:   Hon. Jerrold N. Poslusny,
                                                   Jr.

                                                   NOTICE OF MOTION TO VACATE
                                                   AUTOMATIC STAY PURSUANT TO 11
                                                   U.S.C. 362 (d)


TO:   STEPHANIE F. RITIGSTEIN
      JENKINS AND CLAYMAN
      412 WHITE HORSE PIKE
      AUDUBON, NJ 08106
      Debtor(s)' Attorney

      THOMAS J SUBRANNI
      SUBRANNI ZAUBER
      1624 PACIFIC AVENUE
      ATLANTIC CITY, NJ 08401
      Trustee in Bankruptcy

      DENISE M HAFELE
      10401 CORINTHIAN DRIVE
      STONE HARBOR, NJ 08247
      Debtor(s)
Case 19-19819-JNP   Doc 18   Filed 07/02/19 Entered 07/02/19 11:23:50   Desc Main
                             Document     Page 2 of 2




SIR and MADAM:

      PLEASE TAKE NOTICE that the undersigned attorney for the

Secured Creditor, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

shall move before the, United States Bankruptcy Judge, Hon.

Jerrold N. Poslusny, Jr., 400 Cooper St, 4th Floor, Courtroom 4C

Camden, NJ 08101 on the 23rd day of July, 2019, at 10:00 a.m., or

as soon thereafter as counsel may be heard, for the following

relief:

      A.   For an Order to Vacate the Automatic Stay pursuant to

11 U.S.C. 362 (d) (1) and/or (2) to permit JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, to proceed against the Debtor(s) and to

foreclose upon residential real property of the Debtor(s) known

as 10401 CORINTHIAN DR, STONE HARBOR, NJ 08247-1232 (hereinafter

"Premises"), by any lawful means in the Superior Court of New

Jersey, Chancery Division; and

      B.   For such other relief as is just.

      PLEASE TAKE FURTHER NOTICE that in support of this Motion,

counsel will rely upon the Affidavit of JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION.



Dated: 07/02/2019                    FEIN, SUCH, KAHN & SHEPARD, P.C.
                                     Attorneys for Secured Creditor,
                                     JPMORGAN CHASE BANK, NATIONAL
                                     ASSOCIATION

                                     /s/ R.A. Lebron, Esq.
                                     R.A. LEBRON, ESQ.
